DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalitiy:  on lines 14 – 15 of claim 1, the recitation “the coupling portion to having a tensile strength” has a grammatical error and should be “the coupling portion having a tensile strength.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the recitation “a designated strength based on the flexible region being bent” is unclear.  It is unclear as to whether the designated strength is the strength of the bent flexible region, or whether the designated strength is the strength of the rigid-flexible printed circuit board when the flexible region is bent, or if it is something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iriguchi et al. (U.S. Patent Publication No. 2017/0196077).
Regarding claim 1, in Figures 1 – 2, Iriguichi discloses an electronic device comprising: a housing (26); a first module (52) disposed in one region of the housing; a second module (52) disposed in an other region of the housing and spaced apart from the first module; and a rigid-flexible printed circuit board (22) electrically connecting the first module and the second module (paragraph [0049] and Figure 2), wherein the rigid-flexible printed circuit board comprises: a rigid region (paragraph [0003]); a flexible region (32) coupled to the rigid region (paragraph [0003], Figure 1), wherein a part of the flexible region overlaps the rigid region (paragraphs [0003] and [0034]; Figure 1); and a protective layer (36A, 36B) laminated on at least one of an upper end or a lower end of the flexible region to cover at least a part of a coupling portion of the rigid region and the flexible region (Figure 1) by a designated numerical value (it is inherent that the protective layer would cover the coupling portion by some value, albeit if the value is small), the coupling portion having a tensile strength equal to or greater than a 
Regarding claim 2, Iriguchi discloses wherein the designated numerical value includes at least one of a size, a range, and/or a ratio related to the coupling portion, and the designated numerical value covers beyond a point having a maximum stress occurring at the coupling portion based on the protective layer being bent (Figures 1 – 2).
Regarding claim 3, Iriguchi discloses wherein the coupling portion includes a U-shaped, a R-shaped, or an L-shaped cut region (Figures 1 – 2).
Regarding claim 4, Iriguchi discloses wherein the point having the maximum stress includes a lowest point of the U-shaped cut region, an end point of a curved portion of the R-shaped cut region, or a corner point of the L-shaped cut region (Figures 1 – 2).
Regarding claim 5, Iriguchi discloses wherein the first module and the second module are different modules among a display module, a main printed circuit board, a sub printed circuit board, a camera module, an interface module, or a sensor module (Figures 1 – 2).
Regarding claim 6, Iriguchi discloses wherein at least a part of the flexible region includes a base film, and includes a flexible copper clad layer (FCCL) comprising at least one copper clad layer laminated on at least one of an upper end or a lower end of the base film (Figures 1 – 2).
Regarding claim 7, Iriguchi discloses wherein the rigid region comprises at least one copper clad layer bonded to at least one of an upper end or a lower end of a part of 
Regarding claim 8, Iriguchi discloses wherein the protective layer is laminated on the flexible region to not overlap a via hole included in at least a part of the rigid region (Figures 1 – 2).
Regarding claim 9, Iriguchi discloses wherein the protective layer comprises a base film coated with an adhesive agent (Figures 1 – 2).
Regarding claim 10, in Figures 1 – 2, Iriguichi discloses a rigid-flexible printed circuit board (22) configured to electrically connect a first module (52) and a second module (52), the rigid-flexible printed circuit board comprising: a rigid region (paragraph [0003]); a flexible region (32) coupled to the rigid region (paragraph [0003], Figure 1), wherein a part of the flexible region overlaps the rigid region (paragraphs [0003] and [0034]; Figure 1); and a protective layer (36A, 36B) laminated on at least one of an upper end or a lower end of the flexible region to cover at least a part of a coupling portion of the rigid region and the flexible region (Figure 1) by a designated numerical value (it is inherent that the protective layer would cover the coupling portion by some value, albeit if the value is small), the coupling portion having a tensile strength equal to or greater than a designated strength based on the flexible region being bent (it is inherent that the coupling portion would have a tensile strength; see also 112 rejection above).
Regarding claim 11, Iriguchi discloses wherein the designated numerical value includes at least one of a size, a range, and/or a ratio related to the coupling portion, and the designated numerical value covers beyond a point having a maximum 
Regarding claim 12, Iriguchi discloses wherein the coupling portion includes a U-shaped, a R-shaped, or an L-shaped cut region (Figures 1 – 2).
Regarding claim 13, Iriguchi discloses wherein the point having the maximum stress includes a lowest point of the U-shaped cut region, an end point of a curved portion of the R-shaped cut region, or a corner point of the L-shaped cut region (Figures 1 – 2).
Regarding claim 14, Iriguchi discloses wherein the first module and the second module are different modules among a display module, a main printed circuit board, a sub printed circuit board, a camera module, an interface module, or a sensor module (Figures 1 – 2).
Regarding claim 15, Iriguchi discloses wherein at least a part of the flexible region includes a base film, and comprises a flexible copper clad layer (FCCL) including at least one copper clad layer laminated on at least one of an upper end or a lower end of the base film (Figures 1 – 2).
Regarding claim 16, Iriguchi discloses herein the rigid region includes at least one copper clad layer bonded to at least one of an upper end or a lower end of a part of the flexible region by a curable material, and is disposed on an end of the flexible region or on each of both ends of the flexible region (Figures 1 – 2).
Regarding claim 17, Iriguchi discloses wherein the protective layer is laminated on the flexible region to not overlap a via hole included in at least a part of the rigid region (Figures 1 – 2).

Regarding claim 19, in Figures 1 – 2, Iriguichi discloses an electronic device comprising: a housing (26); a first module (52) disposed in one region of the housing; a second module (52) disposed in an other region of the housing and spaced apart from the first module; and a rigid-flexible printed circuit board (22) electrically connecting the first module and the second module (paragraph [0049] and Figure 2), wherein the rigid-flexible printed circuit board comprises: a rigid region (paragraph [0003]); a flexible region (32) coupled to the rigid region (paragraph [0003], Figure 1), wherein a part of the flexible region overlaps the rigid region (paragraphs [0003] and [0034]; Figure 1); and a protective layer (36A, 36B) laminated on at least one of an upper end or a lower end of the flexible region to cover at least a part of a coupling portion of the flexible region and the rigid region (Figure 1), the protective layer having a length in a direction substantially perpendicular to a bending direction in which the flexible region is configured to be bent, greater than a minimum length between lowest points of the coupling portion (Figures 1 – 2).
Regarding claim 20, Iriguchi discloses wherein the bending direction is a direction of rotation about a boundary between the rigid region and the flexible region, and the perpendicular direction corresponds to a rotation-axis direction for the rotation (Figures 1 – 2). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847